DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1 – 13) in the reply filed on 11/15/2021 is acknowledged. Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2015/0210171).
Regarding claim 1, King et al. discloses a fuel-cell system (Fig. 4; [0056]) for powering an electrical load of a vehicle, comprising: a first fuel cell (160); and a second fuel cell (162); wherein each fuel cell is configured to provide one half of the electrical load of the rotorcraft; and wherein each fuel cell is configured to provide one half of a voltage required by the electrical load ([0046]).  
174) is configured to electrically isolate the electrical load from the first fuel cell and the second fuel cell ([0047]. 
Regarding claims 3 – 5, King et al. discloses a contactor (174); wherein the contactor is configured to electrically isolate the electrical load from the first fuel cell and the second fuel cell; wherein the contactor is configured to detect conditions with the electrical load; and wherein the contactor is configured to detect conditions with at least one of the fuel cells ([0047]).  
Regarding claim 7, King et al. discloses a fuel-cell system (Fig. 4; [0056]) for powering an electrical load of a vehicle, comprising: a first fuel cell (160) having; a positive node (170); and a negative node (166); and a second fuel cell (162) having; a positive node (172); and a negative node (168); wherein the first fuel cell and the second fuel cell are sized identically (paragraph [0045] suggests that the first and second fuel cells may be sized identically based on power demands).  
Regarding claim 8, King et al. discloses that the negative node of the first fuel cell is electrically coupled to the positive node of the second fuel cell; and8Docket No. 0021-00373 wherein the electrical load is coupled to the positive node of the first fuel cell and the negative node of the second fuel cell (Fig. 4; paragraph [0040]).  
Regarding claim 9, King et al. discloses that the negative node of the second fuel cell is electrically coupled to the positive node of the first fuel cell; and wherein the electrical load is coupled to the positive node of the second fuel cell and the negative node of the first fuel cell (Fig. 4; paragraph [0040]).  
Regarding claims 10 – 13, King et al. discloses a contactor (174);9Docket No. 0021-00373 wherein the contactor is configured to electrically isolate the electrical load from the first fuel cell and the second fuel cell; wherein the contactor is configured to detect conditions with the electrical load; and [0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al.
Regarding claim 6, King et al. fails to teach that the voltage required by the electrical load is 540 VDC. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a voltage of 540 VDC in order to accommodate the energy needs of the vehicle while maintaining efficiency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642